In adjudicating issues regarding custody and visitation rights, the most important factor to be considered is the best interest of the children (see Eschbach v Eschbach, 56 NY2d 167). In determining the best interest of the children, the courts must view the “totality of [the] circumstances” (Friederwitzer v Friederwitzer, 55 NY2d 89, 95-96). The court’s determination is based to a great extent upon its assessment of the credibility of the witnesses and the character, temperament, and sincerity of the parents, and “the findings of the nisi prius court must be accorded the greatest respect” (Matter of Irene O., 38 NY2d 776, 777; see Eschbach v Eschbach, supra at 173).
The Family Court weighed the appropriate factors. The record clearly supports its determination as to custody, visitation, *323and the granting of a protective order. Ritter, J.P., Feuerstein, Adams and Rivera, JJ., concur.